PER CURIAM.
The sole burden of this appeal is that the court
below erred in allowing in evidence the record of a judgment recovered in the Municipal Court of the city of New York, borough of Brooklyn, Second District, from which it appeared that the debt which the plaintiff paid, and for which he sought to be reimbursed in" this action, was a valid and subsisting demand against the firm from whose debts the defendants had agreed to save the plaintiff harmless. The particular error is urged to be the trial court’s omission to require the plaintiff to furnish the preliminary proof of the genuineness of the record. The objection to its admission, however, which was to its competency generally, did not call the trial court’s attention to the objection sought to be availed of upon this appeal. Had it been specifically made, the preliminary proof *380might have been adduced, and the objection thus overcome. It cannot, therefore, avail for reversal. Tooley v. Bacon, 70 N. Y. 34; Mead v. Shea, 92 N. Y. 122; Wallace v. Vacuum Oil Co., 128 N. Y. 579, 27 N. E. 956.
Judgment affirmed, with costs.